Citation Nr: 0609865	
Decision Date: 04/05/06    Archive Date: 04/13/06

DOCKET NO.  04-20 368A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California.


THE ISSUE

Entitlement to service connection for a neck disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs.


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel.





INTRODUCTION

The veteran had active service from April 1971 until July 
1977.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2003 Rating Decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.


FINDINGS OF FACT

1.  Service medical records contain no reference to an injury 
to the neck or any neck disorder and a neck disorder was not 
shown for decades following separation from service.  

2.  The currently diagnosed neck disorder was not causally or 
etiologically related to active service.

CONCLUSION OF LAW

The neck disorder was not incurred in or aggravated by active 
service, nor may arthritis be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2005).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2005); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  The notification obligation in this 
case was accomplished by way of letters from the RO to the 
veteran dated in July 2003 and September 2005.  On March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
placed two additional duties upon the VA.  Under 
Dingess/Hartman v. Nicholson, VA must also provide notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  
Since the claim of service connection for a neck disorder is 
denied in this matter, no further notice is required in this 
case.

The RO provided assistance to the veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated 
under the facts and circumstances in this case.  The veteran 
and his representative have been kept appraised of the RO's 
actions in this case by way of the Statement of the Case, and 
been informed of the evidence considered in the case, the 
pertinent laws and regulations and a rationale for the 
decision reached in denying the claim(s).  The veteran and 
his representative have not made the RO or the Board aware of 
any additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
claim(s).  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied will proceed to the merit of the 
veteran's claims.  

Merits of the Claim

The veteran claims he injured his neck in a motorcycle 
accident while he was in active duty.  The preponderance of 
the evidence of record is against the claim and the appeal is 
denied. 

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The veteran prevails in either event.  
However, if the weight of the evidence is against the 
veteran's claim, the claim must be denied. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Under applicable law, service connection will be granted if 
it is shown that a veteran suffers from a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty in the 
active military, naval or air service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain chronic diseases, such as 
arthritis, when such disease is manifested to a compensable 
degree within one year of separation from service. 
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
That an injury incurred in service alone is not enough.  
There must be chronic disability resulting from that injury.  
If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the inservice disease or injury.  Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

The evidence of record indicates the veteran has a current 
neck disability.  For example, the VA x-ray dated in May 2004 
concluded with an impression of moderate to severe 
degenerative joint and discogenic disease in the cervical 
spine resulting in neuroforamina narrowing at C 2-3, C 3-4 
and C 5-6.  The remaining question, therefore, is whether 
there is evidence of an inservice occurrence of an injury or 
disease and medical evidence of a nexus or relationship 
between the current cervical spine disability and the 
inservice disease or injury.

Service medical records include a hospital record for the 
March 1974 motorcycle accident.  However, this record does 
not list any complaints, treatment or diagnosis for an injury 
to the neck or neck pain.  Subsequent service medical records 
also do not document any complaints or treatment for neck 
pain or a neck injury.  A June 1977 physical examination 
performed in connection with the veteran's separation from 
service indicated the neck and the spine were normal.  

Further, there is no continuity of symptomatology between 
service and the earliest medical evidence of cervical spine 
abnormalities.  The earliest evidence of a cervical spine 
defect or abnormality is the February 1995 x-ray of the 
cervical spine.  As such, the evidentiary gap in this case 
between active service and the 1995 diagnosis of a neck 
injury essentially constitutes negative evidence that tends 
to disprove the veteran's claim that the veteran had an 
injury in service that resulted in a chronic disability or 
persistent symptoms. See Forshey v. West, 12 Vet. App. 71, 74 
(1998); aff'd sub nom, Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  Thus, the record fails to 
demonstrate that the veteran had an in-service event 
pertaining to his neck.

Assuming the inservice injury that did occur actually 
included the veteran's cervical spine, there is no competent 
evidence indicative of a nexus or relationship between a 
current disability and the inservice event.  While the 
veteran has undergone treatment for the neck pain and had 
several x-rays providing evidence of degenerative joint and 
disc disease, none of these records contain an opinion as to 
the relationship between any currently diagnosed disorder and 
service.  

The evidence submitted in support of a nexus between the 
motorcycle accident and the current degenerative joint and 
disc disease consists of excerpts from two medical articles 
which were quoted in the veteran's informal brief.  Both 
texts indicate that neck injuries may be attributed to 
accidents.  One article specifically describes accidents 
where the head is jerked forwards and backwards resulting in 
a neck sprain known as whiplash.  The United States Court of 
Appeals for Veterans Claims (Court) has held that generic 
medical literature which does not apply medical principles 
regarding causation or etiology to the facts of an individual 
case does not provide competent evidence to establish a nexus 
between current disability and military service.  See 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Because 
these texts do not apply the principles to the facts of this 
specific case, there can be no nexus based on these medical 
treatises alone. 

The veteran indicated in his application for benefits that he 
can only conclude his upper neck pain and restrictive 
movement are attributable to his motorcycle accident during 
service when his head jerked forward and rearward.  The 
factual question of whether the veteran's current neck 
disorder is related to service is a medical question that 
requires medical expertise to answer.  Although the Board 
does not doubt the veteran's belief that his neck injury had 
its onset during service, the veteran is not a medical 
professional competent to render an opinion on matters of a 
medical diagnosis or the etiology of a diagnosed disorder.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The preponderance of the medical evidence demonstrates that 
the veteran's currently diagnosed neck disorder, classified 
as degenerative joint and discogenic disease of the cervical 
spine, is unrelated to service, including the claimed 1974 
motorcycle accident the veteran reports he experienced in 
service.  As the evidence is not in equipoise, the benefit of 
the doubt rule does not apply and service connection is not 
warranted.


ORDER

Service connection for a neck disorder is denied.


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


